Citation Nr: 0736675	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected fracture residuals of the right foot, fifth 
metatarsal.

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
that, in pertinent part, granted service connection for 
bilateral pes planus and fracture of the right foot, fifth 
metatarsal, each evaluated as noncompensable, and denied 
service connection for bilateral hearing loss.  

In September 2007, the veteran and his father, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of these proceedings has been associated with the veteran's 
claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that, in testimony before the Board, 
the veteran and his father both indicated that the veteran 
had marked difficulty with hearing.  

The veteran's DD Form 214 indicates that his MOS in service 
was Aircraft Firefighting and Rescue Specialist.  In this 
capacity, the veteran testified that he spent 12 hour shifts 
every other day on the flight line exposed to aircraft noise, 
sirens and assorted motor noise.  

The veteran was issued hearing protection, but it was not 
worn consistently because while wearing it he could not hear 
his dispatch radio and because it was hot.  Both the veteran 
and his father testified that the veteran's hearing had 
become worse since his last VA examination in March 2005.  At 
that time, the veteran was not found to have hearing loss for 
VA purposes.  

Based on the foregoing, the Board finds that this matter 
should be remanded for the veteran to undergo an additional 
VA examination in order to determine whether the veteran's 
hearing has worsened to the point that he has hearing loss 
for VA purposes, and if so, whether such hearing loss is due 
to his active service.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

In addition, the veteran and his father testified before the 
Board regarding the veteran's service-connected pes planus 
and right foot disabilities.  The veteran indicated that he 
has constant pain in his right foot, that it is stiff, and 
that he cannot run or stand for a prolonged period.  He has 
been prescribed medication and has been issued orthotics.  

Overall, the veteran and his father indicated that his foot 
conditions are worse than they were at the lime of his last 
VA examination dated in March 2005.  

Because the veteran has alleged that his foot conditions have 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The reasoning of this 
case also applies to claims for increased rating.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his original service connection claims, but he 
was not provided with notice of the type of evidence 
necessary to establish an increased rating or to establish a 
disability rating or effective date for the disabilities on 
appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including notice that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected pes planus and fracture of 
the right foot, fifth metatarsal.  It 
is imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-ray studies and range of 
motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should indicate whether 
the veteran's pes planus is (i) mild; 
symptoms relieved by built-up shoe or 
arch support; (ii) moderate; weight-
bearing line over or medial to great 
toe, inward bowing of the tendo 
achillis, pain on manipulation and use 
of the feet, bilateral or unilateral; 
(iii) severe; objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosites, and 
whether bilateral or unilateral; or 
(iv) pronounced; marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances, and 
whether bilateral or unilateral.  

The examiner should also indicate 
whether the veteran's right foot 
condition, fracture of the right foot, 
fifth metatarsal, is moderate, 
moderately severe, or severe, or 
whether some other description is 
appropriate.  

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



